Citation Nr: 1805322	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation of right lower extremity sciatic compression under 38 USC § 1151 based on aggravation, currently 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1957 to May 1962.  During his period of service, the Veteran earned the Air Force Outstanding Unit Award, Air Force Good Conduct Medal, and Air Force Longevity Service Award.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to compensation benefits for right lower extremity sciatic compression under 38 U.S.C.A. § 1151 for aggravation, evaluated as 0 percent disabling, from December 18, 2008.

In December 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of incontinence, to include as secondary to right lower extremity sciatic compression, has been raised by the record in the December 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right lower extremity sciatic compression is manifested by severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.

2.  Prior to aggravation, the Veteran's baseline level for right lower extremity sciatic compression was 10 percent; the pre-aggravation baseline level of disability is deducted from the current 60 percent level of disability and results in a 50 percent disability rating. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for right lower extremity sciatic compression are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran's right lower extremity sciatic compression was originally granted service connection by a July 2015 rating decision on the basis of aggravation of nonservice-connected lower extremity neuropathy by right lower extremity sciatic compression, a disability for which compensation under 38 U.S.C. § 1151 had been granted.  In that July 2015 rating decision, the RO determined the current level of disability due to right lower extremity sciatic compression was 0 percent disabling.  The preexisting level of disability due to lower extremity neuropathy would have met the criteria for a 10 percent evaluation had it been service-connected.  Because the Veteran's lower extremity condition met the criteria for a 10 percent evaluation prior to the aggravation, the level of aggravation resulted in a noncompensable rating.  

The Board notes that the Veteran has not argued with the preexisting level of disability; rather, he has disagreed with the assigned disability rating for his current level of impairment.

The Veteran's right lower extremity sciatic compression is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

This diagnostic code provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

VA treatment records show that the Veteran underwent a bone marrow biopsy for pancytopenia in December 2008.  During to the procedure, he suffered a puncture to an aberrant right superior gluteal artery.  Imaging studies revealed that the Veteran sustained a large right gluteal hematoma with intractable sciatica.  As a result, the Veteran experienced right lower extremity pain, weakness, and numbness.  

The Veteran appeared for a VA general medical examination in March 2009.  The examiner noted that the Veteran was undergoing rehabilitation therapy as a result of complications sustained during his December 2008 bone marrow biopsy.  The examiner stated that the Veteran's mobility and function had improved.  He was able to walk about 100 yards with the use of a walker and was able to transfer in and out of the bed; however, he was unable to lie on his right side due to pain.  

Upon examination, the Veteran had decreased range of motion in the right lower extremity secondary to pain.  The deep tendon reflexes were 2+ in the right lower extremity.  Ankle reflex was absent.  Sensation was decreased to light touch and vibration in the right lower extremity up to the mid-ankle.  

The Veteran appeared for a VA general medical examination in March 2011 in relation to the Veteran's claim.  The examiner determined that it was less likely than not that the Veteran's sciatica and paresthesias/dysesthesias in the right lower extremity were specifically related to the post-biopsy hematoma that had long since resolved.  

In a June 2014 lay statement, the Veteran reported that the sensation in his leg had not returned after the biopsy.  He was unable to walk more than fifty feet without the use of his walker.  He also experienced several falls because of his right leg giving out on him.  The Veteran reported that he was unable to sit for extended periods without the use of a special air cushion.  His leg would also become numb and painful if he remained seated for longer than twenty minutes.  Due to his symptoms, he was unable to neither complete chores nor participate in hobbies.  

The Veteran's treatment records were reviewed in December 2014 and an opinion was issued by Dr. J. E., Vascular Surgeon at the Temple VAMC.  Dr. J. E. noted that the Veteran had sustained direct nerve compression as a result of the hematoma, which caused severe pain and numbness.  The physician also noted that the Veteran suffered long-term nerve damage.  

An addendum opinion was provided in February 2015 by Dr. K. M, Chief of the Neurology Section at the Temple VAMC.  The physician opined that the Veteran's pre-existing diabetic peripheral neuropathy and preceding right leg radiculopathy, combined with his history of strokes that recurrently affected his right side, were sufficient to explain his problems with weakness, paresthesia, and dysesthesia in the right leg.  However, the examiner further opined that it was more likely than not that the severity of the Veteran's right leg pain, electromyography (EMG)/ nerve conduction velocity (NCV) abnormalities, and right leg radicular symptomatology following the hemorrhage were most consistent with an aggravation of the Veteran's neurologic difficulties.  The examiner stated that only speculation could determine the degree of involvement that could be attributed to the sciatic/plexus injury by the hematoma.

In a May 2015 addendum opinion, Dr. K. M. opined that the Veteran's paresthesia and dysesthesia of the right lower extremity was more likely than not to have been aggravated by the gluteal artery rupture/hematoma due to the proximate aggravation of pain in the right lower extremity immediately following the biopsy procedure.  The physician further opined that it was possible that the involvement of the right lumbosacral plexus may have had an impact on sensory and motor function of the right lower extremity.  However, given the Veteran's history of prior strokes affecting the right side of his body and diabetic peripheral neuropathy, the examiner stated that one would need to resort to speculation regarding any degree of involvement.  

In his August 2015 notice of disagreement, the Veteran stated that his life had been ruined as a result of the complications sustained as a result of the biopsy.  He reported that he had to use a power chair for mobility and had to depend on others for transportation.  

VA treatment records from November 2017 note that the Veteran continued to experience pain, mainly in the low back with radiation to the right lower extremity.  The Veteran reported a burning sensation in the right calf.  The examiner noted that the Veteran's gait was antalgic.  Range of motion in the lower limbs was full; though, the Veteran was noted to have displayed an inability to maintain his balance.  Sensation to light tough was normal.  Pinprick sensation was decreased diffusely. 

The Veteran testified at a Travel Board hearing in December 2017.  He stated that he could not walk more than a few feet without holding on to furniture or the wall for stability.  He also stated that he could not do much without experiencing pain, which affected his ability to do lawn work or participate in hobbies.  He reported that the pain radiated down his leg and simulated the feeling of a sharp point or hot poker.  The Veteran further reported that he experienced muscular atrophy in his lower legs and had suffered a number of falls due to his leg giving out.  

In this case, the Veteran has been assigned a noncompensable rating for his right lower extremity sciatic compression.  Based on the foregoing evidence, the Board concludes that the criteria for a 60 percent rating have been more nearly approximated.  

In so finding, the Board notes that the evidence of record has shown the disability to be productive of constant reports of pain, weakness, and numbness in the right lower extremity.  On VA examination in March 2009, range of motion, reflexes, and sensation were all diminished in the right lower extremity.  A December 2014 VA opinion noted that the Veteran suffered long-term nerve damage.  November 2017 treatment records show that the Veteran has decreased sensation to pinprick testing.  Also, during his December 2017 videoconference hearing, the Veteran testified that he experienced muscular atrophy and weakness in his right lower extremity.  The Veteran is competent to describe his atrophy and weakness, as both are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

The Board also acknowledges a notation of foot drop indicated in December 2008, and observes that the criteria for an 80 percent rating contemplates foot drop; however, this symptom appeared to be an indication of the sciatic compression, which has since resolved.  Furthermore, complete paralysis of the lower extremity, with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened is not otherwise documented.  Accordingly, the criteria for an 80 percent rating under Diagnostic Code 8520 are also not met.

After considering the evidence of record, and applying the benefit of the doubt, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 60 percent disability rating throughout the appeal period.  

When deducting the Veteran's pre-aggravation 10 percent evaluation from the Veteran's current 60 percent rating, the Board finds that a 50 percent disability rating for the Veteran's right lower extremity sciatic compression is warranted.  
To that extent, the Veteran's claim for an increased rating is granted.  



	(CONTINUED ON NEXT PAGE)



ORDER

A 50 percent rating for right lower extremity sciatic compression is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


